MEMORANDUM **
Walter K. Lawson appeals pro se the district court’s denial of his petition for an emergency injunction against his employer, Directions in Research, Inc. for garnishing his wages to pay California state taxes. The district court also dismissed Lawson’s case on the merits. We have jurisdiction under 28 U.S.C. §§ 1291 and 1292(a)(1), and we affirm.
The district court properly denied Lawson’s request for an emergency injunction because Lawson failed to show that he would suffer irreparable injury without injunctive relief. See Elias v. Connett, 908 F.2d 521, 526-27 (9th Cir.1990) (holding that monetary harm does not constitute irreparable injury). The district court also properly dismissed Lawson’s action on the merits, because the garnishment of wages to collect taxes is not “an invasion of the taxpayer’s personal effects or premises.” Maraziti v. First Interstate Bank of California, 953 F.2d 520, 524 (9th Cir.1992) (citation omitted). Lawson’s request for injunctive relief was furthermore barred by the Tax Injunction Act. See 28 U.S.C. § 1341.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.